Day, J.
1. shcool district: debt of district township: joinder. I. Appellant insists that a joint and several judgment cannot be rendered against the several independent districts carved out of the district township of Oskaloosa, and for this position relies upon Knoxville National Bank v. The Independent District of Washington, 40 Iowa, 612. In that case, the district township of Washington'issued an order upon the teachers’ fund, for services rendered in subdistrict No. nineteen. Afterward the district township abandoned the district organization, and the subdistricts of said district township organized themselves *78into independent districts. The territory comprising subdistrict No. nine became the independent school district of Washington. It was held that the independent school district of Washington, could not be made liable upon the order for the debt, because the debt was that of the district township of Washington, and not that of the snbdistrict It was also held that section 2520 of the Code of 1873 did not apply, because there was no joint or several liability of the subdistricts comprising the district township, for that they were not corporations and no action could be maintained against them. It was not intimated in that case that, when all the independent districts carved out of a district township are united as defendants, a judgment may not be rendered in such form that it may be primarily satisfied out of the property of any one of the independent districts. It is urged, however, that the statement in Knoxville National Bank v. The Independent District of Washington, that all of the independent districts carved out of a district township may be united as defendants, is a mere dictum, and not binding as an adjudication. It may be conceded that the determination of this question was not necessarily involved in the case above referred to. Still we are satisfied that such a joinder of the independent districts is necessary for the protection of the rights of a creditor. After the district township organization has been abandoned, and it has ceased to have any officers, there is no way in which a judgment against it can be enforced, if, indeed, any could be recovered. The district township, by its voluntary action, ought not to bo allowed to embarrass the plaintiff, and compel him to resort to as many separate actions as independant districts are carved out of the district township. The plaintiff has a right to enforce his debt against the whole district township. Stevenson v. District Township of Summit, 35 Iowa, 462 (471). When the district township organization has been abandoned he can do this efficiently only by uniting the several independent districts in an action, and this we hold he may do. See Kennedy v. Independent District of Derby Grange, 48 Iowa, 189.
*792. —: -. *78II. Appellant insists that the only remedy of plaintiff is to *79apply to the board of directors for a distribution of assets, as provided in sections 1715 and 1820 of the Code. Section 1715 applies to cases of changes in civil township boundaries, or where a district is divided into two or more townships for civil purposes, neither of which occurred in the case at bar. If, however, the applicability of this section should be conceded to the changes in question, it refers only to the division of assets existing at the time of the change. The claim in question had no existence at that time, but arose subsequently to the change in boundaries, by the payment to the district township of Oskaloosa, of taxes to which the district township of White Oak was entitled. This section, therefore, is not applicable. Section 1820 applies to a division of assets between the-several independent districts carved out of a district township, and has no reference to the claim of one district township against another. The judgment is
Affirmed.
Servers, J\, having been of counsel, took no part in the decision of this case.